 


113 HR 2108 IH: Foster Youth Higher Education Opportunities Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2108 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2013 
Mr. Lewis introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to provide information to foster youth on their potential eligibility for Federal student aid. 
 
 
1.Short titleThis Act may be cited as the Foster Youth Higher Education Opportunities Act. 
2.Informing foster youth of their potential eligibility for Federal student aidSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following: 
 
(i)Informing foster youth of their potential eligibility for Federal student aidThe Secretary shall inform each student who indicates on a FAFSA form, in either paper or electronic format, that the student is a foster youth or was in the foster care system of the student's potential eligibility for Federal student aid, including the specific Federal programs under which such student may be eligible to receive assistance such as the John H. Chafee Foster Care Independence Program under section 477 of the Social Security Act (42 U.S.C. 677).. 
3.Information for foster youth on Department Web siteSection 485E(b) of the Higher Education Act of 1965 (20 U.S.C. 1092f(b)) is amended by adding at the end the following: 
 
(5)Information for foster youth on department Web siteThe Secretary shall include on the Department's Web site information for foster youth regarding such youth's potential eligibility for Federal student aid, including the specific Federal programs under which such youth may be eligible to receive assistance.. 
 
